

116 HR 4714 IH: America Grows Act of 2019
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4714IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mrs. Bustos (for herself, Mr. Panetta, Ms. Schrier, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prioritize funding for an expanded and sustained national investment in agriculture research.
	
 1.Short titleThis Act may be cited as the America Grows Act of 2019. 2.Funding (a)In generalThere are authorized to be appropriated to each funding recipient described in subsection (b), as determined by the Director of the Office of Management and Budget—
 (1)for fiscal year 2020, not less than 105 percent of the amount of new budget authority made available in appropriation Acts for that recipient for fiscal year 2019, adjusted for inflation;
 (2)for fiscal year 2021, not less than 105 percent of the amount determined under paragraph (1) for that recipient, adjusted for inflation;
 (3)for fiscal year 2022, not less than 105 percent of the amount determined under paragraph (2) for that recipient, adjusted for inflation;
 (4)for fiscal year 2023, not less than 105 percent of the amount determined under paragraph (3) for that recipient, adjusted for inflation; and
 (5)for fiscal year 2024, not less than 105 percent of the amount determined under paragraph (4) for that recipient, adjusted for inflation.
 (b)Funding recipients describedThe funding recipients referred to in subsection (a) are— (1)the Agricultural Research Service;
 (2)the Economic Research Service; (3)the National Agricultural Statistics Service; and
 (4)the National Institute of Food and Agriculture. 3.Budgetary provisions (a)Cap adjustmentsSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:
				
					(G)Agriculture research
 (i)Adjustment for additional fundingIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for an agricultural research funding recipient, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for that agricultural research funding recipient for that fiscal year, but shall not exceed—
 (I)for fiscal year 2020, the difference between— (aa)the amount of new budget authority made available in appropriation Acts for that agricultural research funding recipient for fiscal year 2019; and
 (bb)the amount determined by the Director under section 2(a)(1) of the America Grows Act of 2019 with respect to that agricultural research funding recipient; (II)for fiscal year 2021, the difference between—
 (aa)the amount of new budget authority made available in appropriation Acts for that agricultural research funding recipient for fiscal year 2019; and
 (bb)the amount determined by the Director under section 2(a)(2) of the America Grows Act of 2019 with respect to that agricultural research funding recipient; (III)for fiscal year 2022, the difference between—
 (aa)the amount of new budget authority made available in appropriation Acts for that agricultural research funding recipient for fiscal year 2019; and
 (bb)the amount determined by the Director under section 2(a)(3) of the America Grows Act of 2019 with respect to that agricultural research funding recipient; (IV)for fiscal year 2023, the difference between—
 (aa)the amount of new budget authority made available in appropriation Acts for that agricultural research funding recipient for fiscal year 2019; and
 (bb)the amount determined by the Director under section 2(a)(4) of the America Grows Act of 2019 with respect to that agricultural research funding recipient; and (V)for fiscal year 2024, the difference between—
 (aa)the amount of new budget authority made available in appropriation Acts for that agricultural research funding recipient for fiscal year 2019; and
 (bb)the amount determined by the Director under section 2(a)(5) of the America Grows Act of 2019 with respect to that agricultural research funding recipient. (ii)DefinitionsAs used in this subparagraph:
 (I)Additional new budget authorityThe term additional new budget authority means, with respect to an agricultural research funding recipient, the amount of new budget authority provided for a fiscal year in an appropriation Act for that agricultural research funding recipient that is in excess of the amount of new budget authority provided in fiscal year 2019 in an appropriation Act for that agricultural research funding recipient.
 (II)Agricultural research funding recipientThe term agricultural research funding recipient means a funding recipient described in section 2(b) of the America Grows Act of 2019. (III)DirectorThe term Director means the Director of the Office of Management and Budget..
 (b)Minimum Continued Funding RequirementThe amount of new budget authority made available in appropriation Acts for a funding recipient described in section 2(b) for each of fiscal years 2020 through 2024, and each subsequent fiscal year, shall not be less than the amount of new budget authority made available in appropriation Acts for that funding recipient for fiscal year 2019.
			(c)Exemption of certain appropriations from sequestration
 (1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following:
					
 Appropriations pursuant to section 2(a) of the America Grows Act of 2019.. (2)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.
				